                                C a s e 1:1:14-cv-02953-PAE
                                Case       1 4- c v- 0 2 9 5 3- P A E DDocument
                                                                        o c u m e nt 3388
                                                                                       8 6 Fil e d 007/08/20
                                                                                            Filed    7/ 0 7/ 2 0 PPage
                                                                                                                   a g e 11 ofof 11




                                                                                                                                          J ul y 7, 2 0 2 0

                 B Y E CF

                 J u d g e P a ul A. E n g el m a y er
                 U nit e d St at es Distri ct C o urt f or t h e S o ut h er n Distri ct of N e w Y or k
                 T h ur g o o d M ars h all C o urt h o us e
                 4 0 F ol e y S q u ar e, R o o m 2 2 0 1
                 N e w Y or k, N Y 1 0 0 0 7

                                          R e:       D o e v. Li m a et al. ( 1 4- c v- 2 9 5 3)

                 D e ar J u d g e E n g el m a y er:

                             I writ e o n b e h alf of Pl ai ntiffs i n t h e a b o v e-r ef er e n c e d c as e t o r e q u est a o n e- w e e k
                 e xt e nsi o n of t h e C o urt’s d e a dli n e f or t h e p arti es t o s u b mit t h e pr etri al fili n gs r e q uir e d b y t h e
                 C o urt’s I n di vi d u al R ul e 5( A)-( B). P urs u a nt t o Y o ur H o n or’s m e m o e n d ors e m e nt of J u n e 2 6,
                 t h es e s u b missi o ns ar e d u e o n J ul y 8 a n d a pr etri al c o nf er e n c e is t o b e h el d o n J ul y 1 7. W e ar e
                 mi n df ul t h at Y o ur H o n or i n di c at e d t h e p arti es s h o ul d n ot e x p e ct a n e xt e nsi o n of t h e i niti al
                 d e a dli n e, a n d t h e p arti es h a v e b e e n w or ki n g dili g e ntl y t o m e et it, b ut r e q uir e a d diti o n al ti m e t o
                 c o m pl et e t h e s u b missi o ns. Pl ai ntiffs t h er ef or e r es p e ctf ull y r e q u est t h at t h e p arti es’ d e a dli n e t o
                 fil e t h eir s u b missi o ns b e e xt e n d e d t o J ul y 1 5. T his is Pl ai ntiffs’ first r e q u est f or a n e xt e nsi o n of
                 ti m e.

                                T h a n k y o u f or y o ur c o nsi d er ati o n of t his r e q u est.


                                                                                      R es p e ctf ull y s u b mitt e d,

                                                                                        /s/ Bl air R. Al b o m
                                                                                        Bl air R. Al b o m
                                                                                        Fri e d m a n K a pl a n S eil er & A d el m a n L L P
                                                                                        Att or n e ys f or Pl ai ntiffs

                                                                                   7/ 8/ 2 0 2 0
Gr a nt e d. Pr etri al fili n gs ar e d u e J ul y 1 5. T h e c as e m a n a g e m e nt
c o nf er e n c e is a dj o ur n e d t o J ul y 2 1, 2 0 2 0, at 2: 3 0 p. m.
S O O R D E R E D.

                 __________________________________
                       P A U L A. E N G E L M A Y E R
                       U nit e d St at es Distri ct J u d g e




                 3 5 2 8 1 4 6. 1
